Citation Nr: 0703430	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-27 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for chloracne secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which awarded a 30 percent disability 
rating for chloracne secondary to herbicide exposure 
effective February 3, 1997.  The Board notes that the July 
2002 Board decision granted service connection for skin 
disease claimed as due to exposure to herbicides.  In an 
increased rating claim, a claimant is presumed to be seeking 
the maximum amount permitted by law.  AB v. Brown, 6 Vet. 
App. 35 (1993).  

At the March 2004 VA examination, the veteran reported that 
his chloracne condition prevents him from finding gainful 
employment.  This raises an informal claim for a total 
disability rating based on individual unemployability (TDIU), 
which is REFERRED to the RO for initial action.  See Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


FINDING OF FACT

The veteran's chloracne is manifested by 6 acne cysts on the 
back with innumerable comedones and countless jagged scars on 
the back varying from 1/4" to 3" in size; the scars are 
mostly healed, depressed, and nontender.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for chloracne secondary to herbicide exposure have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7800-
7806, (2002), 7800-7806, 7829 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, every piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Disability ratings generally

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. § 4.1 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  See 38 
C.F.R. § 4.7 (2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  See 38 C.F.R. § 
4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

This appeal is from the initial rating assigned to the 
veteran's chloracne disorder upon awarding service 
connection.  Accordingly, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
ratings may be higher or lower for segments of the time under 
review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as "such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  However, if a veteran has separate and 
distinct manifestations attributable to the same injury, they 
should be compensated under different diagnostic codes.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225, 230 (1993).
  
In the veteran's VA Form 9 dated June 2004, the veteran 
asserts that the ulceration as a result of his chloracne 
disorder is ongoing and significantly worse in the summer.  
The veteran reported that his late wife and his doctors have 
complained about the smell.  He explained that when his 
chloracne is in its more active state that the touch of 
clothing causes itching.  "This condition significantly 
impairs my activities of daily living.  I cannot take my 
shirt off in public.  I have to take a shower before going to 
a public place or just being around people because of the 
smell.  This is not a pleasant way to live."   

During the pendency of this claim, the criteria for rating 
skin disabilities were revised (effective August 30, 2002).  
The Board will evaluate the veteran's claim under both the 
criteria in the VA Schedule for Rating Disabilities in effect 
at the time of his filing and the current regulations in 
order to ascertain which version would accord him the highest 
rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent it conflicts with the precedents of 
the United States Supreme Court (Supreme Court) and the  
Federal Circuit.  Karnas is inconsistent with Supreme Court 
and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  Accordingly, the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes to the period on or after the 
effective dates of the new regulations. 

The Board must consider whether a compensable rating can be 
granted under all potentially applicable diagnostic codes.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (assignment 
of a particular Diagnostic Code is "completely dependent on 
the facts of a particular case.").  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.

The RO granted a 30 percent disability rating under 
Diagnostic Code (DC) 7806 for Eczema from February 3, 1997.  
38 C.F.R. § 4.118 (effective prior to August 30, 2002).  
Prior to August 30, 2002, Diagnostic Code 7806 provided that 
a 0 percent evaluation would be assigned for slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent evaluation would be assigned for 
eczema where there is exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation would be assigned with constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation would be assigned with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or being exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).    

From August 30, 2002, Diagnostic Code 7806 provides that a 
zero percent evaluation will be assigned for dermatitis or 
eczema where less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no more than  
topical therapy required during the past 12-month period.  A 
10 percent evaluation will be assigned for dermatitis or 
eczema where at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent evaluation 
will be assigned where 20 to 40 percent of the entire body or 
20 to 40 percent of the exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  A 60 
percent evaluation will be assigned where more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2006).    

The Board notes the RO considered the criteria for rating 
various skin disorders prior to and after August 30, 2002, 
under Diagnostic Code 7806, in the May 2004 statement of the 
case (SOC).  Therefore, there is no prejudice to the veteran 
by the Board also considering these criteria. 

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the evidence does not support a disability 
rating in excess of 30 percent under the "old" or "new" 
evaluation criteria for Diagnostic Code 7806 since the 
effective date of service connection. 

VA outpatient treatment records dated September 1996, 
December 1996, January 1997, February 1997, and April 1997 
all indicate that the veteran was treated for chloracne on 
the back.  The September 1996, January 1997, and April 1997 
outpatient treatment notes indicate that some active cysts 
were incised and drained.  

The March 1997 VA examination report indicates that the 
examiner found many acneiform lesions, comedones, papules, 
scarring, pitting, crusting, erythema, and vitiligo.  The 
examiner noted that in the past the veteran has had 
generalized acneiform skin disease; however, the examiner 
explained that at the examination the acneiform was limited 
to his back with minor lesions on his shoulders and anterior 
chest and forearms.  The Board notes that the color 
photographs from this examination have been associated with 
the veteran's claims file.
   
The March 2004 VA medical examination indicates that the 
veteran was diagnosed with severe chronic chloracne limited 
to the back.  The examiner noted the presence of 6 acne cysts 
on the back, as well as innumerable comedones and countless 
jagged scars on his back varying from 1/4" to 3" in size.  
The scars were mostly healed, depressed, and nontender.  The 
examiner noted that at the examination the veteran was sent 
to obtain color photographs of the chloracne on his back.  
The Board notes that the color photographs have been 
associated with the veteran's claims file.

The veteran's symptoms as evaluated under the prior version 
of Diagnostic Code 7806 do not yield a rating in excess of 30 
percent from the effective date of service connection.  In 
order to warrant a 50 percent disability rating, the next 
highest rating, under the "old" criteria the evidence must 
demonstrate ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.  While the March 1997 VA examination report 
indicates that the veteran's chloracne was evidenced by 
symptoms of crusting and erythema, a 50 percent rating is not 
warranted because the veteran's skin disorder was not 
manifested by symptoms of systemic or nervous manifestations 
or being exceptionally repugnant.  In addition, the March 
2004 VA examination report did not show ulceration or 
extensive exfoliation or crusting or any of the other 
symptomatology needed to warrant a 50 percent rating under 
the "old" criteria.  Although VA outpatient treatment 
records dated September 1996, January 1997, and April 1997 
show that some active cysts were incised and drained, these 
records do not indicate that the veteran experienced symptoms 
of systemic or nervous manifestations in conjunction with his 
chloracne disorder.  Further, there is no medical evidence of 
record that indicates that the veteran's service-connected 
disorder is exceptionally repugnant or was exceptionally 
repugnant at any time since the effective date of service 
connection.  In light of the fact that the medical evidence 
of record does not indicate that the veteran experienced 
nervous manifestations associated with his chloracne disorder 
or that the veteran's condition was exceptionally repugnant, 
the Board finds that the veteran's symptoms do not warrant a 
rating in excess of 30 percent under the prior version of 
Diagnostic Code 7806.     

Turning to the current version of Diagnostic Code 7806, the 
Board finds that a rating in excess of 30 percent is not 
warranted.  In order to receive a 60 percent rating, the next 
highest rating, the evidence must show more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  

In this instance, the medical evidence of record does not 
indicate that the veteran was treated with constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period for 
his chloracne disorder.  In addition, the medical evidence 
does not indicate that more than 40 percent of the veteran's 
entire body or more than 40 percent of the exposed area, his 
back, is affected by chloracne.  The Board notes that the 
medical examiners who conducted the VA medical examinations 
of record did not calculate the area of the veteran's body 
affected by chloracne.  The March 1997 VA examination 
indicates that the veteran's acne disorder was limited to his 
back.  However, the examiner did not offer an opinion on the 
percentage of the veteran's back affected by the chloracne.  
The examiner who conducted the March 2004 VA examination 
found that the veteran had severe chronic chloracne limited 
to the back.  The examiner also found that there were 6 acne 
cysts evident on the back as well as innumerable comedones 
and countless jagged scars on his back varying from 1/4" to 
3" in size.  While the March 2004 examiner did not opine on 
the percentage of the veteran's back that was affected by the 
chloracne, the Board notes that 6 acne cysts as a 
mathematical proposition cannot equal more than 40 percent of 
the veteran's back.  Moreover, the color pictures of the 
veteran's back that were associated with the veteran's claims 
file do not indicate that more than 40 percent of the 
veteran's back is affected by chloracne even if one were to 
consider the innumerable comedones and countless jagged scars 
on his back varying from 1/4" to 3" in size.  Consequently, 
the veteran is not entitled to an initial rating in excess of 
30 percent under the present criteria for Diagnostic Code 
7806 for Dermatitis or eczema.

In light of all applicable evidence, the veteran is not 
entitled to an initial disability rating in excess of 30 
percent under the "old" or "new" criteria for Diagnostic 
Code 7806 for Dermatitis or eczema.  38 C.F.R. §§ 4.118, 
Diagnostic Codes 7806 (2002), 7806 (2006).    

That does not, however, end the inquiry.  The veteran is 
seeking a higher rating and the issue of the evaluation to be 
assigned all manifestations of the service-connected 
disability is reasonably raised in the record and is 
inextricably intertwined with the claim for a higher rating 
before the Board.  Accordingly, consideration will be given 
to whether any separate evaluations should be assigned under 
other applicable Diagnostic Codes.  See Esteban, supra; 38 
C.F.R. § 4.14 (2006).

Under the amended version of the regulations pertaining to 
the rating of service-connected dermatological disabilities, 
chloracne is now specifically addressed in Diagnostic Code 
7829, which provides for the following ratings: a zero 
percent rating for superficial acne (comedones, papules, 
pustules, superficial cysts) of any extent; a 10 percent 
rating for deep acne (deep inflamed nodules and pus-filled 
cysts) affecting less than 40 percent of the face and neck, 
or; deep acne other than on the face and neck; and a maximum 
rating of 30 percent for deep acne (deep inflamed nodules and 
pus-filled cysts) affecting 40 percent or more of the face 
and neck.  38 C.F.R. § 4.118, Diagnostic Code 7829 (2006).  
Diagnostic Code 7829 did not exist prior to August 20, 2002. 

Diagnostic Code 7829 also provides the option of rating the 
chloracne as disfigurement of the head, face, or neck (under 
Diagnostic Code 7800), or as scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), depending upon the predominant 
disability.

Prior to August 30, 2002, Diagnostic Code 7800 set forth the 
criteria for scars which cause disfigurement of the head, 
face or neck.  38 C.F.R. § 4.118 (2002).  Diagnostic Codes 
7801 and 7802 set forth the criteria for scars resulting from 
burns; Diagnostic Code 7803 set forth the criteria for 
superficial scars with repeated ulceration; Diagnostic Code 
7804 set forth the criteria for superficial, tender and 
painful scars; and Diagnostic Code 7805 set forth the 
criteria for scars that cause limitation of motion.  See 38 
C.F.R. §§ 4.118, Diagnostic Codes 7800-7805 (2002).

From August 30, 2002, Diagnostic Code 7800 still rates scars 
which cause disfigurement of the head, face and neck; 
Diagnostic Code 7801 applies to scars, other than head, face, 
or neck, that are deep or that cause limited motion; 
Diagnostic Code 7802 sets forth the criteria for rating 
scars, other than the head, face or neck that are superficial 
and do not cause limited motion, that occupy an area or areas 
of 144 square inches (929 square centimeters) or greater; 
Diagnostic Code 7803 sets forth the criteria for rating scars 
that are superficial and unstable; Diagnostic Code 7804 sets 
forth the criteria for rating scars that are superficial and 
painful on examination; and Diagnostic Code 7805 sets forth 
the criteria for scars that cause limitation of motion.  See 
38 C.F.R. §§ 4.118, Diagnostic Codes 7800-7805 (2006).  

Here, the Board finds that the veteran is not entitled to an 
initial rating in excess 30 percent pursuant to Diagnostic 
Code 7829.  Because the maximum rating under Diagnostic Code 
is 30 percent and the veteran is already receiving a 30 
percent disability rating under Diagnostic Code 7806, the 
veteran would not be entitled to a higher rating even if he 
met the criteria under Diagnostic Code 7829.  See 38 C.F.R. § 
4.14 (the evaluation of the same disability under various 
diagnoses is to be avoided).  Moreover, a 30 percent 
disability rating under Diagnostic Code 7829 cannot be 
awarded unless a person suffers from deep acne (deep inflamed 
nodules and pus-filled cysts) affecting 40 percent or more of 
the face and neck.  In light of the fact that the medical 
evidence does not indicate that the veteran suffers from 
chloracne affecting 40 percent or more of the face and neck, 
an initial rating in excess of 30 percent is not warranted 
under Diagnostic Code 7829. 

The Board also finds that a rating in excess of 30 percent is 
not warranted under any of the other relevant skin codes.  
The evidence does not show and the veteran does not allege 
that his chloracne disorder is on his head, face or neck; 
therefore, no further inquiry into the "old" or "new" 
version of Diagnostic Code 7800 is warranted.  The old 
versions of Diagnostic Codes 7801 and 7802 are inapplicable 
as the scars are not burn related.  The current versions of 
Diagnostic Codes for 7801 and 7802 are also inapplicable as 
the scars have not been found to be superficial or deep.  The 
old versions of Diagnostic Codes 7803, 7804, and 7805 are 
inapplicable as well because the scars on the veteran's back 
are not superficial, tender, or painful and the scars do not 
show ulceration and do not cause limitation of motion.  The 
new versions of Diagnostic Codes 7803, 7804, and 7805 are 
also not for application because the scars on the veteran's 
back are not superficial, tender, painful, and the scars have 
not been found to cause limitation of motion.

The Board has examined the medical evidence, including the 
color photographs of the veteran's back in the veteran's 
claim file.  Since the medical evidence does not show that 
any of the criteria have been met for an initial disability 
rating in excess of 30 percent since the effective date of 
service connection, the evidence is against the veteran's 
claim.  The Board sympathizes with the veteran's situation 
and the fact that he has had to experience the unpleasant 
symptomatology associated with chloracne; however, there are 
simply no provisions that support the awarding of a higher 
rating at this time.

The doctrine of Fenderson, supra, allows the Board to assign 
staged ratings when indicated by a change in severity of the 
veteran's disability.  However, the evidence has, at no time 
since the effective date of service connection, indicated 
that staged ratings are warranted.  As such, Fenderson is not 
for application.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, 1 Vet. App. at 49; Ortiz  v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated March 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in April 2006.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim.  The March 2006 letter told him that 
if he has any  information or evidence that he has not 
previously told VA about or given to VA, and that information 
or evidence concerns the level of his disability or when it 
began, the letter requested that the veteran tell VA or give 
VA that evidence now.   See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).   Moreover, there was 
no allegation from the claimant that he has any evidence in 
his possession that is needed for a full and fair 
adjudication of his claim. 
  
Since the RO assigned the 30 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.
  
The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In light of the fact that the veteran was afforded VA 
examinations in March 1997 and March 2004, the Board finds 
that an additional examination or medical opinion is 
unnecessary to support the veteran's claim.  The VA 
examinations of record are thorough and adequate upon which 
to base a decision.  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.






	(CONTINUED ON NEXT PAGE)
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006).  


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for chloracne secondary to herbicide exposure is 
denied.



_____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


